PER CURIAM
Epitomized Opinion
Adams sued Wade and recovered judgment in Cleveland Municipal Court. Wade prosecuted error on ground that judgment Was contrary to weight of evidence. Adam’s testimony was uncorroborated. Court of Appeals in affirming judgment held:
1. While in a sense the evidence of Adams was uncorroborated there is no rule of law which demands corroboration in such a case. If court was satisfied Adam’s version of transaction was to be believed, rather than other party’s version, he was elerly within his rights.